VACATE, REMAND, and DISMISS; and Opinion Filed October 25, 2016.




                                           Court of Appeals
                                                             S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-10-00126-CV

    MEENAKSHI S. PRABHAKAR, M.D, & INFECTIOUS DISEASE DOCTORS, P.A.,
                        Appellants/Cross-Appellees
                                    V.
               DAVID FRITZGERALD, Appellee/Cross-Appellant

                                 On Appeal from the 160th Judicial District Court
                                              Dallas County, Texas
                                       Trial Court Cause No. 05-08507-H

                                           MEMORANDUM OPINION
                                  Before Justices Lang-Miers, Brown, 1 and Stoddart 2
                                           Opinion by Justice Lang-Miers
           On August 24, 2012, we issued an opinion and judgment in this appeal. While motions

for rehearing were pending, we abated the appeal pending settlement negotiations and continued

the abatement pending resolution of a related proceeding. On October 20, 2016, the parties filed

a joint motion to dismiss this appeal in which they stated they have settled their dispute.

           Accordingly, we reinstate the appeal. We vacate our judgment of August 24, 2012.

Pursuant to the parties’ joint motion to dismiss and settlement agreement, we vacate the trial

court’s judgment without regard to the merits, remand the case to the trial court with instructions

     1
       The Honorable Mary L. Murphy, Retired Justice, was a member of the panel at the time the original opinion and judgment issued in this
case. Due to her retirement from this Court on June 7, 2013, she did not participate in deciding this case upon reinstatement. She was replaced on
the panel by Justice Ada E. Brown in accordance with the appellate rules. See TEX. R. APP. P. 41.1(a).
     2
       The Honorable Jim A. Moseley, Retired Justice, was a member of the panel at the time the original opinion and judgment issued in this
case. Due to his retirement from this Court on August 24, 2014, he did not participate in deciding this case upon reinstatement. He was replaced
on the panel by Justice Craig T. Stoddart in accordance with the appellate rules. See TEX. R. APP. P. 41.1(a).
to dismiss the case with prejudice, and dismiss the appeal. We order each party to bear its own

costs of appeal.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


100126F.P05




                                             –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

MEENAKSHI S. PRABHAKAR, M.D, &                       On Appeal from the 160th Judicial District
INFECTIOUS DISEASE DOCTORS, P.A.,                    Court, Dallas County, Texas
Appellants/Cross-Appellees                           Trial Court Cause No. 05-08507-H.
                                                     Opinion delivered by Justice Lang-Miers.
No. 05-10-00126-CV          V.                       Justices Brown and Stoddart participating.

DAVID FRITZGERALD, Appellee/Cross-
Appellant

        We reinstate this appeal. In accordance with this Court’s opinion of this date, we vacate
our August 24, 2012 judgment. Pursuant to the parties’ joint motion, we VACATE the trial
court’s judgment without regard to the merits and REMAND the case to the trial court with
instructions to dismiss the case with prejudice. The appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 25th day of October, 2016.




                                               –3–